CLD-184                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1018
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              FREDERICK H. BANKS,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-03-cr-00245-001)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 6, 2017
             Before: SHWARTZ, NYGAARD, and FISHER, Circuit Judges

                              (Opinion filed: April 11, 2017)

                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Frederick Banks appeals pro se from the District Court’s December 16, 2016 order

denying his petition for a writ of error coram nobis. For the reasons that follow, we will

summarily affirm.

       In 2005, the District Court sentenced Banks to an aggregate term of sixty months’

imprisonment and three years’ supervised release following his convictions for mail

fraud, criminal copyright infringement, uttering and possession of a counterfeit or forged

security, and witness tampering. His conviction was affirmed on direct appeal. See

United States v. Vampire Nation, 451 F.3d 189 (3d Cir. 2006). A subsequent motion to

vacate sentence pursuant to 28 U.S.C. § 2255 was denied, and we denied a certificate of

appealability (COA). See C.A. No. 06-3671.

       In May 2013, after serving a consecutive sentence on additional charges of mail

fraud in a separate criminal proceeding at W.D. Pa. Cr. No. 2-04-cr-00176-001, Banks

was released from custody into the supervision of the U.S. Probation Office. In October

2014, the District Court determined that Banks had violated the terms of his supervised

release by committing wire fraud and aggravated identity theft.1 Banks’ supervised

release was revoked and he was sentenced to time served, with no additional term of

supervised release. We dismissed Banks’ appeal, for lack of a case or controversy, to the


1
  The District Court relied on the fact finding by Chief Judge Conti who determined, after
contested violation proceedings, that Banks’ conduct had violated the terms of his
supervised release stemming from the 2004 criminal proceeding. In a Judgment for
Revocation of Supervised Release, Banks was sentenced to 14 months’ imprisonment and
six months of supervised release. We affirmed the revocation of his supervised release
and his sentence. See United States v. Banks, 572 F. App’x 162 (3d Cir. 2014).


                                             2
extent that he sought to challenge the revocation because he was no longer subject to a

term of custody and could not show any collateral consequences stemming from the

revocation in this matter. See United States v. Banks, 618 F. App’x 82, 84 (3d Cir.

2015). On December 16, 2016, Banks filed a coram nobis petition with the District

Court.2 The petition was denied the same day, and this appeal ensued.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.3 In reviewing

a district court’s denial of coram nobis relief, we apply a de novo standard to that court’s

legal conclusions and examine its factual findings for clear error. See Mendoza v. United

States, 690 F.3d 157, 159 (3d Cir. 2012). We may take summary action if this appeal

fails to present a substantial question. See 3d Cir. I.O.P. 10.6.

       We agree with the District Court that Banks is not entitled to this extraordinary

relief . “[A] writ of error coram nobis may be used to attack allegedly invalid convictions

which have continuing consequence, when the petitioner has served his sentence and is

no longer ‘in custody’ for purposes of 28 U.S.C. § 2255.” Mendoza, 690 F.3d at 159

(internal quotation marks omitted). In his petition, Banks seeks to attack his revocation

proceedings, not the underlying convictions in this matter. Because we have previously

determined that there are no collateral consequences stemming from the revocation in this

matter, he cannot satisfy this threshold eligibility requirement for coram nobis relief.


2
  Banks filed an earlier coram nobis petition in August 2016. The District Court denied
that petition, and we summarily affirmed that denial. See United States v. Banks, 665 F.
App’x 138, 140 (3d Cir. 2016) (per curiam).
3
  Banks does not need a certificate of appealability to proceed with this appeal. See
United States v. Baptiste, 223 F.3d 188, 189 n.1 (3d Cir. 2000) (per curiam).



                                              3
Although he contends that he continues to suffer consequences from this revocation, he

identifies only those which stem from the underlying convictions.

       Because Banks’ challenge to the District Court’s denial of coram nobis relief

presents no substantial question, we will summarily affirm the District Court’s order.




                                            4